Citation Nr: 1737268	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  09-31 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a skin disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities prior to October 6, 2009.

3.  Entitlement to a rating in excess of 10 percent for a low back disability.

4.  Entitlement to a compensable rating for a bilateral eye disability.

5.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1976 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that granted service connection for a skin disability and assigned a 10 percent rating, effective July 6, 2009.  In an August 2016 rating decision, the RO awarded the Veteran a 60 percent rating for the skin disability, effective May 17, 2011 (the maximum schedular rating allowed under Diagnostic Code 7806).  However, the Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status for the period prior to May 17, 2011.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In February 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2016).

The Board notes that the TDIU issue was not expressly raised in prior rating decisions, but was reasonably construed as a request for TDIU based on the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for a total disability rating-whether expressly raised by a Veteran or reasonably raised by the record-is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  In this case, the Veteran was awarded TDIU, effective October 6, 2009; however, the prior period is on appeal as it is part of the increased rating claim for a skin disability.

The Board previously considered this appeal in June 2014, and remanded the skin rating issue for further development in order to schedule a VA examination.  That development was completed, and the case returned to the Board for further appellate review.

The issues of entitlement to a rating in excess of 10 percent for a low back disability, a compensable rating for a bilateral eye disability, and a rating in excess of 10 percent for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 17, 2011, the Veteran's skin disability were primarily manifested by symptoms affecting more than 5 percent, but less than 20 percent of his total or exposed body area; however, systemic therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

2.  For the period beginning May 17, 2011, the Veteran's skin disability required constant or near constant systemic therapy but did not involve systemic manifestations such as fever, weight loss and hypoproteinemia.





CONCLUSIONS OF LAW

The criteria for a 30 percent rating for a skin disability prior to May 17, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7813-7806 (2016).

The criteria for a rating in excess of 60 percent for a skin disability for the period beginning May 17, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7813-7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Staged Rating for a Skin Disability

The Veteran contends that his skin disability warrants a higher rating than 10 percent prior to May 17, 2011.  See 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  The Board notes that the Veteran was awarded a maximum 60 percent rating under DC 7806, effective May 17, 2011.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  

Skin disabilities are rated under 38 C.F.R. § 4.118.  The Veteran's skin disability is rated under Diagnostic Code 7813-7806 because it requires two Diagnostic Codes to appropriately rate his tinea manuum, tinea pedis, and acquired palmoplantar keratoderma that affects the entire body.  

DC 7813 contemplates that dermatophytosis, to include tinea pedis, be rated as disfigurement of the head, face, or neck, scars, or dermatitis, depending upon the predominant disability.

Under DC 7806, a 10 percent rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.

Dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Id.

Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period warrants a 60 percent rating.  Id.  

After a full review of the record, and as discussed below, the Board concludes that an initial rating of 30 percent for a skin disability prior to May 17, 2011, is warranted.  

Private treatment records from August 2009 show treatment for dry skin on the Veteran's left palm and the soles of the feet.  The scaling was noted to be asymptomatic and tended to involve one hand at a time, but always both feet.  This treatment record referenced the Veteran's last visit in January 2009 that revealed negative findings for fungus scrapings.  Treatment with urea cream was ineffective.

Private treatment records from December 2009 note the presence of dry, scaly skin on the Veteran's hands and feet.  The Veteran was diagnosed with a fungal infection of the feet and left hand.  He was previously prescribed topical treatment with terbinafine (Lamisil), but the Veteran said the skin "problem is no better or worse."  Physical examination of the face, neck, arms, hands, feet, and legs showed significant scale and hyperkeratosis on both feet and left hand.  He was prescribed oral terbinafine.

On VA examination in January 2010, the Veteran endorsed constant, dry, thickened skin on his hands that would sometimes crack and bleed.  Skin disease treatment in the past 12 months was noted to include daily use of both topical and oral terbinafine for a duration between one to six weeks.  The Veteran also used urea cream twice daily for greater than six weeks in the past 12 months.  The examiner commented that oral terbinafine is systemic while the other two treatments are topical.  According to the examiner, none of these treatments is considered a corticosteroid or an immunosuppressive.  Physical examination revealed that the exposed areas affected were greater than five percent, but less than 20 percent, and less than five percent of the total body area affected.  Other significant findings included skin lesions found on the bilateral soles of the feet as well as the bilateral palms (left greater than right) that appeared as xerotic, hyperkeratotic diffuse plaques with hyperlinearity.  There was also a yellowish coloration of plaques on the soles of the feet.  The examiner diagnosed tinea manuum, tinea pedis, and acquired palmoplantar keratoderma.  Additionally, the examiner commented that acquired keratoderma can become secondarily infected with fungus and possibly lead to tinea manuum and/or tinea pedis.  However, the examiner also said that tinea manuum and/or tinea pedis can lead to acquired keratoderma.  In a September 2010 addendum opinion, the examiner further opined that the Veteran suffers from chronic hand eczema, which limits his employability in professions with extensive water contact such as cooking and fishing industry jobs.  Extensive hand wetting would exacerbate his rash.  Due to his hand eczema, the examiner found that the Veteran would also less likely be hired for any retail job that involved showing his hands to potential customers.

Private treatment records from March 2010 indicate that the Veteran still had dry, scaly skin on the left palm and the soles of the feet.  The treating physician noted that the Veteran stopped taking the oral terbinafine medication after two months when he said there was no improvement.  The assessment was dermatitis, lichen simplex chronicus, tinea manuum, and tinea pedis.

VA treatment records from August 2010 show on physical examination that the Veteran's skin had hyperkeratosis of the palms of the left hand and soles of the feet with yellowish thickening and fissuring.  The assessment and plan for treatment showed hand and foot dermatitis with possible palmoplantar keratoderma.  The Veteran was instructed to limit clobetasol use and switch to fluocinonide ointment and to use wet cotton gloves at night to help with absorption.  He was also prescribed Amlactin and urea cream.  He was further instructed to limit hand washing.

VA treatment records from November 2010 note the Veteran's 30-year history of hand and foot dermatitis.  At this time, his treatment consisted of clobetasol ointment under wet glove occlusion at night and fluocinonide ointment during the day, as well as urea cream.  The dermatologist noted that despite these topical treatments, the Veteran said his condition had worsened.

The Veteran testified at a Decision Review Officer hearing in April 2011.  He endorsed redness and soreness due constant peeling of the skin on his hands, feet, chest and head.  He said that he initiated VA treatment for this condition in approximately 2007.  He explained that he wears gloves to protect the skin on his hands and also uses a steroid cream for his skin as prescribed by his doctor.

VA treatment records from April 2011 showed that the Veteran's palms had significant scaling, and cracking over entire the palm and between the digits.  The bilateral soles of his feet had thickening and cracking yellow scales.  Other VA treatment records from April 2011 note that the Veteran has tried multiple therapies in the past, including a prednisone burst, topical steroids, including desonide, clobetasol, and fluocinonide; antifungals, including terbinafine, ciclopirox, and clotrimazole; moisturizers, including urea cream and Amlactin.  He also had PUVA therapy, and previously used terbinafine, and then clotrimazole and urea cream for fungal infections.

Another VA treatment record from April 2011 contains notes from the chief resident of dermatology regarding the progression of skin treatment that the Veteran endured over the past 12-month period.  In April 2010, the Veteran started using clotrimazole cream, Amlactin cream, and urea cream, as well as salicylic acid and ciclopirox for his hands and feet.  He was diagnosed with tinea manus and tinea pedis.  In August 2010, the Veteran was started on clobetasol ointment that was to be used two times per day for his hands and feet.  He was diagnosed with hand and foot dermatitis at this time.  Late, in August 2010, he was prescribed Amlactin and urea creams, as well as fluocinonide ointment to replace the clobetasol.  In November 2010, the Veteran received PUBA light therapy, tar soaks with coal tar shampoo, and was given a prescription for oral prednisone for five days.  In February 2011, the Veteran was started on a prescription for terbinafine for two weeks, clotrimazole cream for the hands and feet, urea cream for daily use, and instructed to stop using clobetasol and fluocinonide.  PUVA light therapy was discontinued at this time.  His diagnoses for chronic hand and foot dermatitis were continued as well as the addition of a fungal infection.  The VA dermatologist noted that the Veteran's topical treatments have been applied to the hands and feet.  The dermatologist further reported that the Veteran's use of oral corticosteroid medication consisted of a five-day course of oral prednisone.  The doctor noted that no other systemic immunosuppressants were used for the Veteran's skin disability in the past 12-month period.  

The Veteran testified before the undersigned in February 2013.  He endorsed worsened symptoms since his initial 10 percent rating became effective on July 6, 2009.  He described skin symptoms of scaly, flaky skin on his hands, feet, and sometimes chest or head, that occasionally crack and bleed.  He also said that his skin symptoms vary depending on the climate.  The Veteran also submitted photographs of his hands and feet that showed the most current state of his skin symptoms.

Based on the foregoing, the evidence shows that prior to May 17, 2011, the Veteran's skin disability affected at least 5 percent, but less than 20 percent, of the entire body or of the exposed areas.  However, the evidence also shows that the Veteran required systemic therapy for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Accordingly, a 30 percent rating is warranted for this period on appeal.

Recently, in Johnson v. Shulkin, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) found, "The structure and content of DC 7806 make clear that it contemplates two types of therapy, "systemic therapy" and "topical therapy," as the operative terms of the diagnostic code, not the exemplary reference ("such as") to corticosteroids."  No. 16-2144, 2017 U.S. App. LEXIS 12601, at *8 (Fed. Cir. July 14, 2017).  The Federal Circuit Court further found that use of "such as" in DC 7806 does not mean that all forms of treatment with "corticosteroids and other immunosuppressive drugs," no matter how narrowly localized in their impact, count as "systemic therapy."  Id.  Furthermore, DC 7806 draws a clear distinction between "systemic therapy" and "topical therapy" as the operative terms of the diagnostic code.  Id.  The code provides that a veteran who requires at least some form of "systemic therapy" receive a rating of 10 percent or higher, but one who requires "no more than topical therapy" receives a rating of 0 percent.  Id.

Terbinafine, as it is ingested in this case, qualifies as a form of systemic therapy.  Dorland's Illustrated Medical Dictionary, 1865 (32d ed. 2012) (defining "systemic" as "pertaining to or affecting the body as a whole").  "Topical" is defined as "pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Id., at 1940.  Lastly, it defines "therapy" as "treatment of disease."  Id., at 1911.  Putting these definitions together, the Federal Circuit Court found that systemic therapy means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Johnson, No. 16-2144, 2017 U.S. App. LEXIS 12601, at *9.  The Federal Circuit Court further found, "Nothing in DC 7806 displaces the accepted understandings of systemic therapy and topical therapy to permit a topical therapy that affects 'only the area to which it is applied' to count as a systemic therapy under that code."  Id. at *10.  The Federal Circuit Court additionally noted that a topical corticosteroid treatment could conceivably be "administered on a large enough scale" to affect the body as a whole, which could fit the definition of systemic therapy.  Id.  However, the Federal Circuit Court also found the mere possibility that the use of a topical corticosteroid could amount to systemic therapy in some cases does not mean all applications of topical corticosteroids mean systemic therapy, particularly if those uses of topical corticosteroids affect only the area to which they are applied.  Id.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his skin disability.  The Veteran is competent to report symptomatology relating to his skin disability because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned medical findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the private treatment records as well as the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  No medical or lay evidence of record, including the Veteran's own contentions, suggests that his skin disability covers 40 percent or more of his skin, or of his exposed skin, or requires constant or near constant use of systemic therapy.  The January 2010 VA examiner found that the Veteran's skin disability affected at least five percent, but less than 20 percent of his entire body or exposed skin.  Other VA and private treatment records consistently confirm that the Veteran's skin disability affects his hands and feet, and on the rare occasion his face or chest.  For this reason, the percentage of body area affected by the Veteran's skin disability would not warrant a rating in excess of 10 percent.  However, the January 2010 VA examiner also found that the Veteran used a form of systemic therapy (oral terbinafine) and private treatment records more accurately confirm that the Veteran used this treatment for no more than two months in the past 12-month period.  In this regard, the medical findings (as provided in the private and VA examination reports) directly address the evaluation criteria for this disability.  Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his skin disability.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected skin disability is primarily manifested by at least 5 percent, but less than 20 percent of his body area being affected, but he was also prescribed a form of systemic therapy for six weeks or more, but not constantly during the past 12-month period.  The Veteran used oral Terbinafine for only one, relatively short, period of time of two months during the period on appeal.  As a result, the Veteran does not meet the DC 7806 criteria for a rating in excess of 30 percent prior to May 17, 2011, because he did not have a skin disability that affected more than 40 percent of the entire body or of exposed areas, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Furthermore, there is no medical or lay evidence of other skin symptoms that would not result in the pyramiding of other skin-related Diagnostic Codes.  The Board has considered whether higher ratings are available under DC 7800 for a disfigurement of the head, face, or neck, or under Diagnostic Codes 7801-7805 for scars.  The Board finds that at no time during the pendency of this appeal has the Veteran's skin disability been shown to result in any disfigurement or scarring.  Specifically, the Veteran's skin disability did not cause at least four or five characteristic of disfigurement of the head, face, or neck to warrant a higher rating than 30 percent or consist of a scar area greater than 144 square inches.  See 38 C.F.R. § 4.118, DCs 7800-01.  The Veteran's skin symptoms are clearly accounted for in the 30 percent rating pursuant to DC 7806.  Thus, DC 7800-7805, 7807-7812, and 7814-7833 are not for application.

Accordingly, the Board determines that the Veteran's skin disability has been no more than 30 percent disabling for the period prior to May 17, 2011.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

For the period beginning May 17, 2011, the Board notes that the Veteran has been assigned the highest schedular rating.  As discussed above, the Board considered the applicability of other diagnostic codes and finds that none apply.  The only diagnostic codes that allow for higher ratings are DC 7800 for a burn scar of the head, face or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of there or more features or paired sets of features (nose, chin, forehead, eyes, including eyelids, ears, auricles, cheeks, lips or with six or more characteristics of disfigurement; 7817 for exfoliative dermatitis which would require generalized involvement of the skin plus systemic manifestations such as fever, weight loss and hypoproteinemia and constant or near constant systemic therapy such as  therapeutic doses of corticosteroid, immunosuppressive retinoids, PUVA (psoralen with long wave ultraviolet A light or UVB (ultraviolet B light) treatment or electron beam therapy required during the past 12 month period; or  Diagnostic Code 7818 for malignant skin neoplasm requiring therapy comparable to that used for systemic malignancies (systemic chemotherapy, x-ray therapy more extensive than to the skin or surgery more extensive than a wide local excision.  The Veteran does not have a burn scar of the head face or neck nor does he have malignant skin neoplasms so neither 7800 nor 7818 apply.  To the extent to which 7817 could by applied by analogy, the record does not reflect that the Veteran had systemic manifestations such as fever, weight loss or hyperproteinemia.  An April 2017 treatment record noted daily medication along with creams when needed, however the Veteran denied fever, chills, headache or visual changes, chest pain or shortness of breath.  The condition was noted to be well controlled.  Records in 2015 noted a period of flare-up and treatment with ultraviolet light but did not discuss the presence of fever, weight loss, hyperproteinemia or other symptoms.  The October 2014 VA examination noted the condition was stable with period s of flare-up, normally in winter or associated with weather changes.  The Veteran treated with both constant/near constant oral and topical medication; however the examiner noted that the Veteran did not have systemic manifestations due to any skin diseases such as fever, weight loss or hypoproteinemia.  Other VA treatment records also fail to reflect such systemic symptoms resulting from the therapy.  Without such symptoms, in addition to the constant or near constant systemic therapy, a higher rating is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records from SSA as well as private and VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA skin disease examination with respect to his claim in January 2010.  During the examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2013.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in June 2014.  The Board instructed the AOJ to schedule a VA examination and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

An initial 30 percent rating, and no higher, for a skin disability is warranted for the period prior to May 17, 2011.

A rating in excess of 60 percent for the period beginning May 17, 2011 is denied. 


REMAND

Unfortunately, the issues of TDIU, as well as increased ratings for a low back disability, right knee disability, and bilateral dry eye disability must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Board notes that, in April 2017, the Veteran submitted a substantive appeal with a request for a Board videoconference hearing regarding a March 2017 Statement of the Case that denied increased ratings for a low back disability, right knee disability, and bilateral dry eye disability.  Accordingly, a Board hearing needs to be scheduled.

The Veteran was awarded a total disability rating based on individual unemployability, effective October 6, 2009.  However, the evidence suggests that his service-connected skin disability and headaches may also warrant an extraschedular total disability rating based on individual unemployability for the period prior to October 6, 2009.  The evidence suggests the Veteran last worked in February 2008.  The evidence of record shows that the Veteran's skin disability and migraine headaches have affected him for over 30 years.  In a September 2010 addendum VA examination opinion, the examiner opined that the Veteran suffers from chronic hand eczema, which limits his employability in professions with extensive water contact such as cooking and fishing industry jobs.  Extensive hand wetting would exacerbate his rash.  Due to his hand eczema, the examiner found that the Veteran would also less likely be hired for any retail job that involved showing his hands to potential customers.

On VA examination in October 2010, the examiner opined that the Veteran's chronic hand eczema has been resistant to multiple therapies without significant improvement to date.  The examiner further commented that the Veteran would be precluded from engaging in employment tasks requiring interaction with the public where hand-to-hand contact is important or where visible display of the hands would be routinely required, due to the visible condition of his hands, intermittent pain and bleeding with cracking of the skin of the hands.  In addition, the examiner said that the Veteran would also be precluded from activities where his hands would be routinely exposed water or wet environments, to chemicals such as solvents or potentially infective agents, where frequent hand washing would be required, and where any forceful grip of the hands is routinely required in the course of completing assigned tasks and responsibilities.  The Veteran was also noted to have frequent common migraine headaches occurring about 3-4 times a week, which are relieved with medication within 15-minutes.  The examiner found that although the frequency of these common migraine heads may be disruptive to sustained activities in the workplace, "if the Veteran is engaged in tasks where he can control the pace of work activities or request a small rest break when needed, he should be able to take medication when needed to adequately control his headaches and still be productive in the workplace."  The examiner found it unlikely that the Veteran could successfully engage in heavy strenuous work, or work in an outdoor environment for prolonged periods of time where he would be exposed to bright sunlight or loud noises due to his migraine headaches.  The examiner concluded that when taking into account the Veteran's chronic hand eczema and chronic migraine headaches, "the Veteran may be able to be gainfully employed in sedentary work, such as in a quiet office environment where he does not have direct contact with the public, and where he is able to take short rest breaks when needed for his common migraine headaches."  While these VA examination opinions were rendered in September and October 2010, the findings may still generally apply to the period prior to October 6, 2009.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a). 

In this case, the Veteran's service-connected disabilities for the period prior to October 6, 2009, consisted of a skin disability (rated at 30 percent, effective July 6, 2009); migraine headaches (rated at 30 percent, effective July 29, 2009); a low back disability (rated at 10 percent, effective July 6, 2009); a right knee disability (rated at 10 percent, effective July 29, 2009); a bilateral dry eye disability (rated as noncompensable, effective July 6, 2009).  His combined rating prior to July 29, 2009, is 30 percent, and then 60 percent until October 6, 2009.  Accordingly, he does not currently meet the schedular criteria of 38 C.F.R. § 4.16(a) for any period prior to October 6, 2009.  Although the Veteran does not meet the rating requirements for consideration of TDIU on a schedular basis under 38 C.F.R. § 4.16(a), TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b) if it is established that the Veteran is indeed unemployable on account of his service-connected disabilities.  As previously detailed above, the Board recognizes that the Veteran, and the record, refers to the impact of the service-connected disabilities on his functioning and employment.  

Based on the foregoing, the evidence suggests that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. §§ 4.16(b).  The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication.  See 38 C.F.R. § 4.16(b) (2016); Barringer v. Peake, 22 Vet. App. 242 (2008).  Thus, in the present case, referral to the Director of Compensation Service, for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) is warranted in this case.

Accordingly, these issues are REMANDED for the following action:

1.  Schedule the Veteran for a Board videoconference hearing regarding the issues of increased ratings for a low back disability, right knee disability, and bilateral dry eye disability.

2.  After conducting any development that is deemed warranted, refer the issue of entitlement to extraschedular TDIU for the period prior to October 6, 2009, to the Director of Compensation Service for adjudication pursuant to 38 C.F.R. § 4.16(b).  Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU.  Submit that statement, along with the Veteran's claims file to the Director of VA's Compensation Service.  

3.  If the extraschedular TDIU benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


